Title: Deed of Mortgage of Slaves to Van Staphorst & Hubbard, 21 November 1796
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    This deed made on the 21st. day of Nov. 1796. between Thomas Jefferson of Albemarle in Virginia on the one part and Nicholas Van Staphorst, Jacob Van Staphorst and  Hubbard of Amsterdam in the United Netherlands merchants and partner. Witnesseth, that whereas the said Thomas hath conveyed by deeds of mortgage fifty seven negro slaves to William Short, fifty two other negro slaves to Henderson McCaul & Co., sixteen other slaves to Wakelyn Welsh, eight other slaves to Philip Mazzei, and seventeen other slaves to the said Van Staphorsts & Hubbard making in the whole one hundred and fifty slaves specially named and described in the said deeds, whereupon there remains to the said Thomas an equity of redemption on payment of the sums of money due to the said mortgagees respectively and for securing whereof the said mortgages were executed, and whereas the said Van Staphorsts & Hubbard have now lately and since the dates of the said deeds lent to the said Thomas the further sum of two thousand dollars, now therefore for securing the same, and in consideration of the further sum of five shillings to him in hand paid he hath given granted and conveyed unto the said Nicholas and Jacob Van Staphorsts & Hubbard all his right and equity of redemption in the said hundred and fifty negro slaves in full and absolute right and dominion. Provided nevertheless  that if the said Thomas shall faithfully pay to the said Van Staphorsts & Hubbard the said sum of two thousand dollars with lawful interest thereon, then these presents to become void. Witness his hand and seal the day and year above written
                    
                        
                            Signed
                            }
                            Richard Richardson
Richard Adams
                        
                        
                            sealed and
                        
                        
                            delivered in
                        
                        
                            presence of
                        
                    
                    
                        Th: Jefferson
                    
                